Citation Nr: 1747864	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Evaluation of thoracic strain syndrome with degenerative joint disease and herniated discs at L4-L5, status post microdiscectomy x2, herniated nucleus pulposus L4-L5 and L5-S1, lumbar degenerative joint disease and intervertebral disc syndrome, currently evaluated as 40 percent disabling.

2.  Evaluation of cervical strain and degenerative joint disease, evaluated as 20 percent disabling prior to June 23, 2014.

3.  Entitlement to an evaluation in excess of 30 percent for cervical intervertebral disc syndrome (previously rated as cervical strain and degenerative joint disease) for the period beginning June 23, 2014.

4.  Evaluation of sciatic and left peroneal and tibial nerve involvement, left lower extremity, currently evaluated as 20 percent disabling.

5.  Evaluation of sciatic and left peroneal and tibial nerve involvement, right lower extremity, evaluated as 10 percent disabling prior to July 6, 2017 and as 20 percent disabling afterwards.

6.  Service connection for tinnitus.



ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, August 2010, and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran filed his Substantive Appeal forms in January 2014, with respect to the issues of the evaluations of his thoracic and cervical spine conditions and related nerve involvement of his lower extremities, and in March 2016, with respect to the issue of service connection for tinnitus.  Therefore, the provisions of 38 U.S.C.A. § 7105(e) apply to certain new evidence submitted with or after those filings in this case.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disorder has not been manifested by ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months during the appeal period.

2.  The Veteran's cervical strain and degenerative joint disease was not manifested by incapacitating episodes, flexion limited to 15 degrees, or ankylosis prior to June 23, 2014.

3.  The Veteran's cervical intervertebral disc syndrome has not been manifested by ankylosis or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months for the period beginning on June 23, 2014.  

4.  The Veteran has not suffered from anything more than moderate incomplete paralysis of his sciatic, left peroneal, or tibial nerves, as related to his left lower extremity, during the period on appeal.

5.  The Veteran has not suffered from anything more than moderate incomplete paralysis of his sciatic, left peroneal or tibial nerves, as related to his right lower extremity, during the period on appeal, although this has been moderate for the entire appeal period.

6.  The Veteran does not have tinnitus that was incurred during or caused by his active duty service or by a service-connected condition or the treatment thereof. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for thoracic strain syndrome with degenerative joint disease and herniated discs at L4-L5, status post microdiscectomy x2, herniated nucleus pulposus L4-L5 and L5-S1, lumbar degenerative joint disease and intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).

2.  The criteria for a disability rating in excess of 20 percent were not met for cervical strain and degenerative joint disease for the period prior to June 23, 2014.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2016).

3.  The criteria for a disability rating in excess of 30 percent have not been met for cervical intervertebral disc syndrome for the period beginning June 23, 2014.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2016).

4.  The criteria for a rating in excess of 20 percent for sciatic and left peroneal and tibial nerve involvement, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2016).

5.  The criteria for a rating of 20 percent for sciatic and left peroneal and tibial nerve involvement, right lower extremity, have been met for the period prior to July 6, 2017 .  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

6.  The criteria for a rating in excess of 20 percent for sciatic and left peroneal and tibial nerve involvement, right lower extremity have not been met for the period beginning July 6, 2017.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the fullest extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Evidentiary Standards

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. 498, 511-12.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

III.  Increased Ratings

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, in those cases, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. ; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

B. Factual background

The Veteran's VA and private medical records document findings of spinal abnormalities, including but not limited to degenerative disc disease (DDD), spinal stenosis and bulging or protruding discs.  They also document his complaints of back pain radiating into his lower extremities throughout the period on appeal.  Private treatment notes dated in July 2009 indicate that the Veteran had limited flexibility in his lumbar spine, at that time.  According to that note, he experienced an aggravation of his back injury in May 2009 after a fishing outing with his son.  These private medical records indicate that, in August 2009, the Veteran reported occasional, and infrequent, left leg symptoms.  The treating physician described the Veteran as neurologically intact and his pain as minimal.  In November 2009, the Veteran presented to a neurosurgery clinic with a complaint of increasing pain in his left leg.

VA received a written statement from the Veteran in November 2009.  In that statement, the Veteran explained how he had gone from living a physically active life to one in which his physical activity is severely limited, due to his service-connected disabilities, including his back conditions.  The Veteran described various symptoms he was experiencing related to his back condition, including but not limited to loss of range of motion, stiffness, neck pain, shoulder pain, back spasms, constant tightness in buttocks and legs, and periods of numbness and
tingling sensations in both legs and feet.  He explained that his back and related nerve conditions cause him significant difficulties, including when bending over to pick things up, when carrying even light items, when turning his head or leaning back, when walking, driving, and when performing other such daily activities.  The Veteran stated that family members and his physicians have noticed and mentioned his apparent stiffness, and his limping and dragging his foot to him.  He also stated that he experienced two foot drops within the 60 days after the May 2009 fishing trip with his son, and that he was experiencing severe pain related to his back condition 90% of the day.

The Veteran was afforded a VA examination for his spine conditions in November 2009.  At that time, his cervical spine range of motion was measured and recorded as follows: flexion to 20 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 40 degrees; and left rotation to 40 degrees.  His thoracolumbar spine range of motion was measured and recorded as: flexion to 30 degrees; extension to 30 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right rotation to 15 degrees; and left rotation to 15 degrees.  Neither his cervical spine range of motion nor his thoracolumbar spine range of motion was further limited due to pain or after repetitive use testing, according to the examiner.  However, the Veteran did report that he occasionally experiences flare-ups which cause functional impairment described as pain, weakness and decreased range of motion.  With respect to his cervical spine condition, the Veteran also reported a recent incapacitating episode, which lasted from May 23, 2009 until June 16, 2009, apparently, and with respect to his thoracolumbar spine condition, he reported an incapacitating episode which lasted from May 23, 2009 until the date of the examination, November 29, 2009 (although there is no accompanying documentation of doctor-prescribed bedrest for that entire period).  Finally, the Veteran reported that, while serving, he was in combat.  The examiner noted that that there was no ankylosis of the cervical or thoracolumbar spine.  With respect to the Veteran's sciatic and left peroneal and tibial nerve involvement of his bilateral lower extremities, the examiner noted that the Veteran had sensory deficits of his bilateral thighs, legs and feet.  As an aside, the Board notes that the Veteran's medical records, including his private treatment records, do not reflect that the Veteran experienced any incapacitating episodes, as they are defined under relevant law.  A note in his records authored by Dr. N. H. and dated June 8, 2009, shows that Dr. N. H. told the Veteran that he could return to work on light duty the next day and on full duty a week later.  There is no indication that the Veteran's back condition required bed rest prescribed by a physician at that time.

Per his request, the Veteran was afforded another VA examination for his spine conditions in April 2010.  At that time, his cervical spine range of motion was measured and reported as follows: flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 45 degrees; left lateral flexion to 45 degrees; right rotation to 80 degrees; and left rotation to 80 degrees.  His thoracolumbar spine range of motion was measured and reported as: flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  The examiner stated that there was no IVDS with nerve root involvement present, and that sensation in and motor function of the lower extremities were both normal.  During another VA examination for psychiatric conditions that same month, the Veteran's posture and gait were observed to be normal by the examiner.

The Veteran subsequently submitted another written statement in April 2010, in which he claimed that his spine conditions had worsened to the point that he was then unable to pick his small children up and carry them to bed due to the associated pain.  In relevant part, he reported experiencing the same symptoms as previously indicated, but he said that they were worsening in severity.  For example, in addition to his increased difficulty picking up and carrying his children, the Veteran also stated that he was having greater difficulty getting out of bed and walking.  He stated, with regard to his claimed periods of incapacity, that if he went to a doctor every time he felt like calling in sick due to his disability, he would have been terminated from his employment.  The Veteran said that he thought he was entitled to an increased evaluation based on the fact that his physicians told him that surgery was imminent.  He also explained that when he attended one of his VA examinations, the VA examiner did not obtain "significant" range of motion measurements since he saw that the Veteran was in pain and did not want to cause the Veteran any additional pain.  The Veteran explained that he thought that new range of motion measurements were not taken and that an absence of such measurements was used against him in his claim.

The Veteran submitted a Notice of Disagreement (NOD) with another written statement, in March 2011.  In that statement, he reiterated his disagreement with the range of motion measurements VA referred to when deciding his claim.  Specifically, the Veteran claimed that the measurements used were too old, since they were, according to him, six months old, and since he subsequently complained that his condition worsened.  The Veteran also stated that he had experienced several instances of foot drops and loss of balance in the months preceding that March 2011 statement.  

In June 2011, the Veteran also submitted medical literature discussing DDD and its symptoms, indicating that he was experiencing those same symptoms in relation to his spine disabilities, which have been, for the most part, described above.  In a written statement received in February 2012, the Veteran complained of leg pain which he rated at a level of 8.5/10 in severity.

In January 2014, the Veteran submitted a Disability Benefits Questionnaire (DBQ) for his thoracolumbar spine condition that was completed by his private physician, Dr. B. N., and dated in November 2013.  According to Dr. B. N., his thoracolumbar spine range of motion was measured and reported as follows: forward flexion to 50 degrees, with objective evidence of painful motion beginning at 35 degrees; extension to 20 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral flexion to 10 degrees, with objective evidence of painful motion beginning at 10 degrees; left lateral flexion to 10 degrees, with objective evidence of painful motion beginning at 10 degrees; right rotation to 10 degrees, with objective evidence of painful motion beginning at 5 degrees; and left lateral rotation to 10 degrees, with objective evidence of painful motion beginning at 5 degrees.  Flare-ups were noted to be present and to consist of severe chronic pain.  Additional limitation of the Veteran's thoracolumbar spine range of motion was noted upon repetitive use testing, but the measurements of the range of motion were not reported.  The Veteran reported functional loss including less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  Dr. B. N. noted that guarding and muscle spasms did not result in abnormal gait or spinal contour.  The Veteran's muscle strength was recorded as 3/5 in all planes, and the examiner noted that the Veteran did not have muscle atrophy.  Sensation to light touch was normal.  With respect to radiculopathy, the Veteran was noted to have moderate constant pain, mild intermittent pain, no paresthesias or dysesthesias, and no numbness in his bilateral lower extremities.  However, Dr. B. N. did note that the Veteran had numbness, tingling and shooting pain in at least some of his extremities.  Dr. B. N. noted that the Veteran had IVDS with incapacitating episodes of at least one week but less than two weeks in duration during the previous year.

In January 2014, the Veteran submitted another written statement in which he repeated his previous claims and added that he experienced what he considered to be a period of incapacitation in January 2012, after a back strain/sprain he suffered while at work.  He said that he was ordered off of work for seven days by his physician, was out of work for days, and was subsequently put on light duty for more than six weeks.

In June 2014, the Veteran was afforded another VA examination for his cervical spine and related nerve conditions.  His cervical spine range of motion was measured and reported as follows: forward flexion to 45 degrees, with objective evidence of painful motion beginning at 45 degrees; extension to 15 degrees, with objective evidence of painful motion beginning at 15 degrees; right lateral flexion to 25 degrees, with objective evidence of painful motion beginning at 25 degrees; left lateral flexion to 25 degrees, with objective evidence of painful motion beginning at 25 degrees; right lateral rotation to 50 degrees, with no objective evidence of painful motion; and left lateral rotation to 60 degrees, with no objective evidence of painful motion.  The examiner noted that there were no additional limitations after repetitive-use testing, and that the cervical spine-related functional loss included less movement than normal and pain on movement.  Flare ups and repetitive-use over time were noted to cause additional limitation of the Veteran's range of motion of approximately five more degrees of limitation of all of the aforementioned measurements.  The examiner also noted that the Veteran had guarding or muscle spasms severe enough to result in an abnormal spinal contour and IVDS without any incapacitating episodes over the previous year.  Regarding the Veteran's sciatic and left peroneal and tibial nerve involvement of his lower extremities, the examiner noted that the Veteran had moderate incomplete paralysis of his sciatic nerve affecting his right lower extremity, only.  The examiner did not indicate the presence of any other nerve condition affecting either of the Veteran's lower extremities.

After a VA examination in October 2015 for his nerve conditions, the examiner indicated that the Veteran had mild constant pain, paresthesias and/or dysesthesias, numbness in his lower extremities, and mild incomplete paralysis of his sciatic nerve affecting his bilateral lower extremities.  No other nerve conditions were indicated.  The examiner opined that the Veteran's peripheral nerve condition does impact his ability to work but that the Veteran can still perform general activities without significant restrictions.

The Veteran was also afforded yet another examination for his thoracolumbar spine and nerve conditions in July 2017.  He was diagnosed with degenerative arthritis of the spine and IVDS.  His thoracolumbar spine range of motion was measured and reported as follows: forward flexion to 20 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 5 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees.  No additional range of motion limitations were noted after repetitive-use testing, repetitive use over time, or during flare ups.  The Veteran was noted to have muscle spasms of the thoracolumbar spine, but it was not severe enough to result in an abnormal gait or spinal contour, and there was no ankylosis of the spine.  The examiner indicated that the Veteran experienced less movement than normal, weakened movement, and difficulty with prolonged standing, sitting or walking in relation to his thoracolumbar spine condition.  Despite the previously mentioned diagnosis, the examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.

With regard to his sciatic and left peroneal and tibial nerve involvement of his lower extremities, the examiner indicated that the Veteran had slightly weakened muscle strength, hypoactive reflexes, and decreased sensation in his lower extremities.  The examiner opined that the Veteran had mild incomplete paralysis of his sciatic and anterior tibial (deep peroneal) nerves affecting his right and left lower extremities.  No other nerve conditions or abnormalities were noted, and the examiner indicated that the Veteran's peripheral nerve conditions did not impact his ability to work.

The Veteran submitted yet another written statement in July 2017, in which he detailed a back injury he sustained while working in June 2016.  The Veteran repeated his previous complaints of symptoms, and stated that as a result of the aforementioned injury, he had been off of work, and considered temporarily totally disabled for workers' compensation purposes, since December 2016.  This, he claimed, was also a period of incapacity for VA rating purposes.

Private medical records in the claims file document the Veteran's treatment after that injury.  In a January 2017 note, one of the Veteran's treating physicians wrote that the Veteran presented at that time with complaints of back pain which radiated down through his right leg and was associated with numbness, tingling and weakness.  The physician indicated that the Veteran reported that his spine conditions were relatively asymptomatic since his initial in-service back surgeries in 1996 and 1997.  The physician noted the Veteran's report of a back injury in 2013, which the physician described as "self-limiting."  That note and another dated February 2017 indicate that the Veteran's lumbar range of motion is 60% of normal in flexion and extension with slightly positive Gower's sign.  A March 2017 note indicates that the Veteran was at that time complaining of constant low back pain that, together with numbness and tingling sensations, radiated down his right lower extremity.  The physician indicated that the Veteran reported that his left lower extremity, however, was fine.  A clear right foot drop and antalgic gait with sciatic list was noted.  While these records consistently note pain, numbness, tingling and burning sensations in the right lower extremity, they rarely, if ever, note any reports by the Veteran of any such symptoms in his left lower extremity. 


C. Thoracolumbar spine disability

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.  The Veteran's thoracolumbar spine condition is currently rated as 40 percent disabling under DC 5237 of the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5237.  

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5242).  

"Unfavorable ankylosis" is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

According to the formula for rating intervertebral disc syndrome (IVDS), a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

In this case, the Veteran is already receiving the maximum evaluation for limitation of motion, and also for any functional loss or pain as a consequence of motion.  Therefore, a higher rating can only be assigned on the bases of ankylosis or incapacitating episodes.  While the Veteran did on several occasions complain of stiffness in, and a decreased range of motion of, his spine, he provided no additional evidence of the extent of the limitations of spinal motion that he was experiencing, or of any ankylosis being present.  Moreover, a review of the Veteran's medical records does not reveal any instances in which the Veteran was prescribed six weeks or more of bed rest (as opposed to time off of work) by a physician.  In short, there exists no basis for an increased rating for this disability under either the General Rating Formula or the IVDS criteria.  Finally, the evidence of record does not show additional associated organic neurological disorders other than those (e.g., affecting the lower bilateral extremities) which are already service connected.  Therefore, he is not entitled to any other separate and additional ratings for such disorders, either.  In view of all of these considerations, the claim must be denied.

D. Cervical spine disability

Under the General Rating Formula referenced above, in regard to cervical spine disabilities, a 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range-of-motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating may be assigned on the basis of limitation of forward flexion to 15 degrees or less or for favorable ankylosis of the entire cervical spine. A 40 percent rating may be assigned on the basis of unfavorable ankylosis of the entire cervical spine. A 100 percent rating may be assigned on the basis of unfavorable ankylosis of the entire spine.  The provisions of DC 5243 described above also apply in this case.  

In this case, the Veteran was evaluated at the 20 percent rate for cervical strain and degenerative joint disease prior to June 23, 2014.  There is no evidence during that time period of incapacitating episodes, flexion limited to 15 degrees, or ankylosis.  There is also no evidence of cervical spine functional loss or painful motion to a degree equating to flexion limited to 15 degrees.  Overall, there is simply no basis for a higher evaluation during this period.

As of June 23, 2014, the Veteran's disability has been recharacterized and re-rated as cervical intervertebral disc syndrome, with a 30 percent evaluation assigned.  This is the maximum evaluation that may be assigned for limitation of motion and associated functional loss.  The only bases for a higher evaluation are ankylosis and incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, but neither has been shown in this case.  Consequently, there exists no basis for an increased evaluation during this period.  

The Board notes that service connection has been separately granted for neurological involvement of both upper extremities, but those ratings are not part of the current appeal.  There is no indication of any other associated objective neurological abnormalities for which separate evaluations might be warranted.  

For all of the above reasons, the claims concerning the staged and recharacterized ratings for a cervical spine disorder must be denied.

E. Lower extremities

DC 8520 contemplates paralysis of the sciatic nerve; a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the Board has reviewed the above evidence and finds that there is no evidence suggesting more than moderate disability in either lower extremity.  Despite the Veteran's claims of occasional foot drops, there is no competent medical evidence or other supporting lay evidence that his foot dangles and drops, that he has no active movement possible of muscles below the knee, or that he otherwise had or has anything more than mild incomplete paralysis of his sciatic nerve.  The Board would note that a "moderate" rating is the highest that can be assigned for wholly sensory involvement.  

The Board does note that the Veteran's current 20 percent evaluation for the right lower extremity was effectuated only as of July 6, 2017.  Affording the Veteran the benefit of the doubt, and in light of the evidence described above, it is the opinion of the Board that the 20 percent evaluation should have been effectuated during the entire appeal period.  To that extent, that claim is granted, but otherwise the Board finds that there exists no basis for evaluations in excess of 20 percent.  

F.  Other considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In reference to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board observes that the Veteran has a combined 100 percent evaluation, with no individual rating at the 100 percent rate; thus, any question of a total disability rating under 38 C.F.R. § 4.16 is moot.

IV.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases for the purposes of the presumptions under 38 C.F.R. §§ 3.307 and 3.309.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b).

The Veteran's service treatment records (STRs) reveal no diagnoses or complaints of tinnitus or related symptoms.  

The Veteran submitted a written statement in April 2011, in which he stated, in relevant part, that he was experiencing tinnitus in both ears several times a day, and that one of his physicians, Dr. G, said he has tinnitus and attributed it to his military service.  A written statement from one of the Veteran's coworkers was also received that month.  The co-worker indicated that the Veteran had complained to him of symptoms including, in relevant part, ringing in his ears, which the Veteran would relate to his military service and proximity to discharging weapons therein.  

A private medical record that the Veteran submitted that same month contained a note from Dr. G in which he opined that the Veteran's tinnitus was possibly due to the Veteran's "service connected noise exposure."  In that note, Dr. G stated that the Veteran had no significant noise exposure other than while he was in service.  

The Veteran was afforded a VA examination in May 2016 for tinnitus, which the Veteran claimed he first noticed while on active duty service.  The examiner opined that the Veteran's tinnitus was at least as likely as not due to the Veteran's hearing loss, which, in turn, was less likely than not related to his service, based on the fact that there was no indication of hearing loss during or upon discharge from the Veteran's active duty service.  Further, the examiner opined that the Veteran's tinnitus was less likely than not related to his service or any medication taken for any service-connected diseases.  See 38 C.F.R. § 3.310.

The Veteran claims that he incurred tinnitus while in service; however, his STRs are silent for diagnoses of tinnitus or any complaints of tinnitus-like symptoms.  So are the Veteran's post-service medical records, for years after service.  He claims that his physician said that his tinnitus was due to his noise exposure while on active duty service, but his physician actually just said that his tinnitus was possibly due to his noise exposure in service.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  While the Veteran is competent to observe symptoms of tinnitus, per Charles v. Principi, 16 Vet. App 370, 374 (2002), the probative value of the Veteran's statements here is weakened by the larger context of the record as described.

By contrast, the May 2016 VA examiner opined that the Veteran's tinnitus was at least as likely as not due to the Veteran's hearing loss, which, in turn, was less likely than not related to his service, based on the fact that there was no indication of hearing loss during or upon discharge from service.  Furthermore, the examiner opined that the Veteran's tinnitus was less likely than not related to his service or any medication taken for any service-connected diseases.  These opinions were based upon a claims file review and constitute competent medical evidence against the Veteran's claim.

On balance, and even while acknowledging the Veteran's credible reports of noise exposure during service, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.



ORDER

Entitlement to an increased evaluation of thoracic strain syndrome with degenerative joint disease and herniated discs at L4-L5, status post microdiscectomy x2, herniated nucleus pulposus L4-L5 and L5-S1, lumbar degenerative joint disease and intervertebral disc syndrome, currently evaluated as 40 percent disabling, is denied.

Entitlement to an increased evaluation of cervical strain and degenerative joint disease, evaluated as 20 percent disabling prior to June 23, 2014, is denied.

Entitlement to an evaluation in excess of 30 percent for cervical intervertebral disc syndrome (previously rated as cervical strain and degenerative joint disease) for the period beginning June 23, 2014 is denied.

Entitlement to an increased evaluation of sciatic and left peroneal and tibial nerve involvement, left lower extremity, currently evaluated as 20 percent disabling, is denied.

Entitlement to a 20 percent evaluation for sciatic and left peroneal and tibial nerve involvement, right lower extremity, for the period prior to July 6, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for sciatic and left peroneal and tibial nerve involvement, right lower extremity, for the period beginning July 6, 2017 is denied.  

Entitlement to service connection for tinnitus is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


